 Case: 20-10424-BAH Doc #: 68 Filed: 10/29/20 Desc: Main Document                  Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

*************************************
In Re:                              *               Chapter 7
                                    *               Case No. 20-10424-BAH
       Theresa Pearson              *
                                    *               Hearing Date: December 9, 2020
                                    *               Hearing Time: 1:30 p.m. (Eastern Time)
             Debtor(s)              *               Objection Deadline: December 2, 2020
*************************************

                      MOTION TO COMPEL ABANDONMENT OF
                     DEBTOR’S ½ INTEREST IN HER HOMESTEAD

       Theresa Pearson, Chapter 7 Debtor (“Debtor”) moves pursuant to 11 U.S.C. §554(b) to

compel the Trustee to abandon the Trustee’s interest in 848 Rollins Road, Hopkinton, New

Hampshire (the “Residence”) pursuant to 11 U.S.C. §554(b), as follows:

       1.     Debtor filed a Chapter 7 Petition on April 18, 2020. (the “Petition Date”).

       2.     As of the Petition Date, Debtor owned a ½ interest in her residence located 848

Rollins Road, Hopkinton, NH (the “Residence”).

       3.     The Residence is encumbered by an $81,000 mortgage in favor of Katherine

Drisko (“Drisko”) on the Petition Date.

       4.     Drisko claims the balance of the mortgage included not only the $81,000 piece

but advances she made on the first/bank mortgage on the Residence to retire it of over

$320,000.00. (the “Advance Payments”).

       5.     Debtor disputes the right of Drisko to charge her mortgage with the Advance

Payments.
 Case: 20-10424-BAH Doc #: 68 Filed: 10/29/20 Desc: Main Document                      Page 2 of 4




       6.      Debtor owns ½ of the Residence . Drisko owns the other half. The Residence is

worth no more than $340,000.00, and probably less. This means that Debtor’s ½ interest is

worth no more than $170,000.00 with the $81,000 mortgage and Debtor’s homestead interest of

$120,000.00, there is no equity in Debtor’s portion of the house even if the dispute regarding the

Additional Payments is resolved 100% in Debtor’s favor. The Debtor is certain of the value

because she attempted to employ a broker in her chapter 13 case, and his listing price was

$339,000.00 with a $15,000 credit for repairs. See Exhibit A, Listing Agreement.

       7.      The Debtor and Drisko reached agreement on the payment of the homestead

claim, which is attached as Exhibit A to the settlement motion.

       8.      The Trustee may assert that she is entitled to some recovery out of the Residence.

This is not the case. The Residence is fully encumbered by the mortgage and the homestead

claim (and perhaps by the mortgage alone.) The Residence is of no value to the estate and is

burdensome to the estate because it has carrying costs until it can be sold.

       9.      “On request of a party in interest and after notice and hearing, the court may order

the trustee to abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value to the estate.” 11 U.S.C. §554(b).

       10.     In this case there is no question the Residence is fully encumbered and is of no

value to the estate and the carrying costs of the Residence are significant. The Trustee should be

compelled to abandon Debtor’s interest in her Residence to the Debtor.

       WHEREFORE, Debtor respectfully requests this Court:

       A.      Compel the Trustee to abandon Debtor’s interest in the Residence; and
 Case: 20-10424-BAH Doc #: 68 Filed: 10/29/20 Desc: Main Document                  Page 3 of 4




       B.     Grant such other and further relief as the Court deems just and equitable.




                                                    Respectfully Submitted,

                                                    Theresa Pearson, Plaintiff
                                                    By and Through Her Attorneys
                                                    Notinger Law, PLLC

Date: October 29, 2020                              /s/ Steven M. Notinger
                                                    Steven M. Notinger (BNH #03229)
                                                    Notinger Law, PLLC
                                                    PO Box 7010
                                                    Nashua, NH 03060-7010
                                                    (603) 888-0803
                                                    steve@notingerlaw.com
 Case: 20-10424-BAH Doc #: 68 Filed: 10/29/20 Desc: Main Document                  Page 4 of 4




                                       Certificate of Service
        I hereby certify that I have on this date served the foregoing document upon the parties
registered to receive electronic notice in this matter via CM/ECF.
Via CM/ECF


20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Brad C. Davis on behalf of Defendant Katherine Drisko
brad@davishuntlaw.com

Olga L. Gordon
ogordon@murthalaw.com, MA40@ecfcbis.com;jbabula@murthalaw.com;lmulvehill@murthalaw.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Steven M. Notinger on behalf of Plaintiff Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.com


Dated: October 29, 2020                        By:      /s/ Steven M. Notinger
                                                        Steven M. Notinger, Esq. (BNH #03229)
